DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-11, 13-15, 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 states “directing a fixed source of collimated light set at a known angle toward the single cantilever”.  Claim 7 states, “directing a fixed source of collimated light set at a known angle toward the single cantilever”. Claim 11 state “a fixed source of directed collimated light set at a known angle”.  Claim 18 states “a fixed source of directed collimated light set at a known angle”.  Applicant points to the specification [0034-0035], [0060] for support for the amendment.  There is no support in the disclosure that the source of collimated light is fixed.  The figures and specification discuss the light source 208 but there is no support for this light source being a fixed source. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6, 15, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayo de Miguel et al. (US20090207404 herein after “Tamayo”) in view of Haehner et al. (US20150219537 herein after “Haehner”) further in view of Whitney (“Vibrations of Cantilever Beams: Deflection, Frequency, and Research Uses”, herein after “Whitney”) further in view of German (US20080173104 herein after “German”). 

Claim 1: Tamayo discloses a method for determining one or more vibration frequencies of a single cantilever (Fig. 1, microcantilever 104), the method comprising: directing a fixed source of collimated light set to a known angle toward the single cantilever (Fig. 1 shows the laser light source 101 directing the beams of light 102 at the cantilever 104.  [0012] The light source produces a light beam 102 that is focused onto the part of the mechanical element where the displacement is to be measured, for example, onto the end of a microcantilever 104.  Therefore, the focused light source 101 and beam 102 are fixed relative to the cantilever 104 and not moving or scanning relative to the cantilever.); receiving some of the directed light as reflected from the cantilever (the position sensitive detector 105 receives reflected light from the cantilever 104); determining a position where the reflected light is received (The position sensitive detector 105 detects the position of the reflected light over time); and for each of at least some of determined reception positions, associating a time of reception with the determined reception position; and based, at least in part, on at least some of the associated times of reception, calculating frequency of the cantilever (Tamayo discusses that the setup of Fig. 1 is suitable for measuring static and dynamic behavior of mechanical elements.  [0013]  This system is suitable for measuring both the static and the dynamic behavior of mechanical elements such as cantilevers, for example, the maximum deflection, mean value of deflection, amplitude at a reference frequency (the element can be externally driven by an excitation force oscillating at the reference frequency), phase of the motion with respect to an external driving signal, frequency, etc. The measured static displacement, amplitude, frequency, etc., can then be related to an object that is to be measured and that interacts with the cantilever, and with signals and/or procedures used to stimulate the object and/or the cantilever.).
	Tamayo fails to teach calculating said one or more frequencies of the cantilever. 
	However, Haener teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Haehner detects the frequency spectrum using Fourier transform of the detected signal [0042].  A Fourier analysis of a signal will provide a fundamental frequency and harmonics, therefore one or more frequencies of the cantilever.
	Tamayo in view of Haener fails to teach wherein the cantilever is a layered-material strip and based, at least in part, on the calculated one or more vibration frequencies of the layered-material strip, determining a characteristic related to the layered material strip. 
	However, creating a unique cantilever and detecting the frequency characteristics of the cantilever is a widely used practice for analyzing the cantilever’s behavior and any changes from an original form.  Cantilevers and the frequency characteristics thereof can indicate a change in mass due to deposition onto the cantilever due to moisture or specific substances.  Cantilever frequency can indicate a change which occurs due not only to another material, but also the adhesion between the materials of the cantilever when it is a layered material. 
	Whitney teaches cantilever frequency analysis.  The frequency analysis includes changing the beam characteristics by thin film deposition and then determining the frequency shift associated with the thin film deposition.  Therefore, the beam is a layered material strip, a cantilever beam sputtered coated with thin film, Fig. 7.  Whitney states that stationary measurements are difficult, if not impossible, when the changes are very small.  However, the fundamental frequency will shift based on the change in stiffness of the cantilever. This involves measuring the cantilever vibrations using an oscilloscope and then using a Fourier transform to obtain the fundamental frequency and confirm a shift from 329.7Hz to 342.0Hz. (see Page 7).  A Fourier transform will also indicate any harmonics of the fundamental frequency.  The modulus of elasticity can be determined from the frequency shift (see page 7).  The known factors, when calculating the modulus of elasticity, include cross sectional area and length. 
	Tamayo in view of Haehner further in view of Whitney fails to teach over a period of time, repeating the steps of claim 1.  However, the use of variables to solve for an unknown is known in the art.  It is well known to those of ordinary skill that the mechanical properties of a cantilever, including fundamental/natural frequency, depend on: the young’s modulus, moment of inertia, density, and on dimensions.
	German teaches systems and method to determine elastic properties of materials (title).  German teaches that the number N of unknown coefficients is less than the number of equations M [0307].  Therefore, using known equations a person having ordinary skill in the art can use known parameters, measurable variables, etc. and input the known variables and unknowns into a system of equations in order to solve for the unknowns.  Both inventions are related to determining material properties based on a measurable response of a material in combination with repeated measurements of the same or similar materials.  Therefore, to determine more than one unknown variable/property of a material, the material must be tested and a response measured multiple times to obtain multiple equations.  Solving a system of equations to determine unknown variables is a commonly used technique and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to employ a system of equations in order to obtain values which are difficult or impossible to quantify otherwise. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measured frequencies as taught by Tamayo in view of Haehner further in view of Whitney and use the known contributing factors in natural resonant frequencies to potentially determine an unknown, as taught by German, or to validate a design parameter including a modulus of elasticity, a length, a moment of inertia, etc. (e.g. if the cantilever is intended to have a density of x and the measured frequencies and other required known variables indicate that the density is not the intended density of x.). 

Claim 2:  Tamayo in view of Haehner further in view of Whitney further in view of German teaches the method for determining one or more vibration frequencies of a cantilever of claim 1.  Tamayo further teaches wherein directing collimated first light comprises directing laser light ([0012] laser).

Claim 3:  Tamayo in view of Haehner further in view of Whitney further in view of German teaches the method of claim 1, previous.  Tamayo fails to teach based, at least in part, on a Fast Fourier Transform applied to at least some of the associated times of reception, calculating a plurality of frequencies of vibration of the cantilever.
	However Haehner teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Haehner detects the frequency spectrum using Fourier transform of the detected signal [0042].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain the frequency (or frequency spectrum including a plurality of frequencies) of the cantilever using the Fourier transform in order to obtain the frequency information corresponding to the cantilever using well-known mathematical processes and applying a known technique to a known device/method.

Claim 6: Tamayo in view of Haehner further in view of Whitney further in view of German teaches the method for determining a frequency of vibration of a cantilever of claim 1.  Tamayo fails to teach wherein the determined characteristic is selected from the group consisting of: a Young's modulus of a material in the layered-material strip, a density of a material in the layered-material strip, a moment of inertia of a material in the layered- material strip, and a thickness of a material in the layered-material strip.
	However, the determination of the resonant frequency of a cantilever is dependent upon various factors including density, length, modulus of elasticity, area moment of inertia.  The calculation of and factors influencing the natural frequencies of a cantilever are well known to those of ordinary skill in the art.   Therefore, if the frequency is known as well as various other factors such that only one unknown exists and can be determined from all of the other known values.  A further option includes solving a system plurality of equations for a plurality of unknowns.  
	Whitney teaches the measurement of a fundamental frequency as well as the known factors including dimensions and moments (See pages 7-8) in order to solve for the elastic modulus.  However, the use of variables to solve for an unknown is known in the art.  It is well known to those of ordinary skill that the mechanical properties of a cantilever, including fundamental/natural frequency, depend on: the young’s modulus, moment of inertia, density, and dimensions.
	German teaches systems and method to determine elastic properties of materials (title).  German teaches that the number N of unknown coefficients is less than the number of equations M [0307].  Therefore, using known equations a person having ordinary skill in the art can use known parameters, measurable variables, etc. and input the known variables and unknowns into a system of equations in order to solve for the unknowns.  Both inventions are related to determining material properties based on a measurable response of a material in combination with repeated measurements of the same or similar materials.  Therefore, to determine more than one unknown variable/property of a material, the material must be tested and a response measured multiple times to obtain multiple equations.  Solving a system of equations to determine unknown variables is a commonly used technique and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to employ a system of equations in order to obtain values which are difficult or impossible to quantify otherwise. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measured frequencies as taught by Tamayo in view of Haehner further in view of Whitney and use the known contributing factors in natural resonant frequencies to potentially determine an unknown, as taught by German, or to validate a design parameter including a modulus of elasticity, a length, a moment of inertia, etc. (e.g. if the cantilever is intended to have a density of x and the measured frequencies and other required known variables indicate that the density is not the intended density of x.). 

Claim 15: Tamayo teaches the system of claim 11, previous. Tamayo further teaches wherein a cantilever is a layered-material strip ([0018] cantilever bi-layer structure, also [0094]).  
	Tamayo fails to teach based, at least in part, on the calculated vibration frequency of the layered-material strip, determining a characteristic related to the layered-material strip.
	Tamayo fails to teach calculating said one or more frequencies of the cantilever;
	However, Haener teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Haehner detects the frequency spectrum using Fourier transform of the detected signal [0042].  A Fourier analysis of a signal will provide a fundamental frequency and harmonics, therefore one or more frequencies of the cantilever.
	Tamayo in view of Haener fails to teach and based, at least in part, on the calculated one or more vibration frequencies of the layered-material strip, determining a characteristic related to the layered material strip. 
	However, creating a unique cantilever and detecting the frequency characteristics of the cantilever is a widely used practice for analyzing the cantilever’s behavior and any changes from an original form.  Cantilevers and the frequency characteristics thereof can indicate a change in mass due to deposition onto the cantilever due to moisture or specific substances.  Cantilever frequency can indicate a change which occurs due not only to another material, but also the adhesion between the materials of the cantilever when it is a layered material. 
	Whitney teaches cantilever frequency analysis.  The frequency analysis includes changing the beam characteristics by thin film deposition and then determining the frequency shift associated with the thin film deposition.  Therefore, the beam is a layered material strip, a cantilever beam sputtered coated with thin film, Fig. 7.  Whitney states that stationary measurements are difficult, if not impossible, when the changes are very small.  However, the fundamental frequency will shift based on the change in stiffness of the cantilever. This involves measuring the cantilever vibrations using an oscilloscope and then using a Fourier transform to obtain the fundamental frequency and confirm a shift from 329.7Hz to 342.0Hz. (see Page 7).  A Fourier transform will also indicate any harmonics of the fundamental frequency.  The modulus of elasticity can be determined from the frequency shift (see page 7).  The known factors, when calculating the modulus of elasticity, include cross sectional area and length. 
	Tamayo in view of Haehner further in view of Whitney fails to teach over a period of time, repeating the steps of claim 11.  However, the use of variables to solve for an unknown is known in the art.  It is well known to those of ordinary skill that the mechanical properties of a cantilever, including fundamental/natural frequency, depend on: the young’s modulus, moment of inertia, density, and on dimensions.
	German teaches systems and method to determine elastic properties of materials (title).  German teaches that the number N of unknown coefficients is less than the number of equations M [0307].  Therefore, using known equations a person having ordinary skill in the art can use known parameters, measurable variables, etc. and input the known variables and unknowns into a system of equations in order to solve for the unknowns.  Both inventions are related to determining material properties based on a measurable response of a material in combination with repeated measurements of the same or similar materials.  Therefore, to determine more than one unknown variable/property of a material, the material must be tested and a response measured multiple times to obtain multiple equations.  Solving a system of equations to determine unknown variables is a commonly used technique and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to employ a system of equations in order to obtain values which are difficult or impossible to quantify otherwise. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measured frequencies as taught by Tamayo in view of Haehner further in view of Whitney and use the known contributing factors in natural resonant frequencies to potentially determine an unknown, as taught by German, or to validate a design parameter including a modulus of elasticity, a length, a moment of inertia, etc. (e.g. if the cantilever is intended to have a density of x and the measured frequencies and other required known variables indicate that the density is not the intended density of x.).

Claim 17: Tamayo in view of Haehner further in view of Whitney teaches the system of claim 15, previous.  Tamayo fails to teach wherein the determined characteristic is selected from the group consisting of: a Young's modulus of a material in the layered-material strip, a density of a material in the layered-material strip, a moment of inertia of a material in the layered- material strip, and a thickness of a material in the layered-material strip.
	However, creating a unique cantilever and detecting the frequency characteristics of the cantilever is a widely used practice for analyzing the cantilever’s behavior and any changes from an original form.  Cantilevers and the frequency characteristics thereof can indicate a change in mass due to deposition onto the cantilever due to moisture or specific substances.  Cantilever frequency can indicate a change which occurs due not only to another material, but also the adhesion between the materials of the cantilever when it is a layered material. 
	Whitney teaches cantilever frequency analysis.  The frequency analysis includes changing the beam characteristics by thin film deposition and then determining the frequency shift associated with the thin film deposition.  Therefore, the beam is a layered material strip, a cantilever beam sputtered coated with thin film, Fig. 7.  Whitney states that stationary measurements are difficult, if not impossible, when the changes are very small.  However, the fundamental frequency will shift based on the change in stiffness of the cantilever. This involves measuring the cantilever vibrations using an oscilloscope and then using a Fourier transform to obtain the fundamental frequency and confirm a shift from 329.7Hz to 342.0Hz. (see Page 7).  A Fourier transform will also indicate any harmonics of the fundamental frequency.  The modulus of elasticity can be determined from the frequency shift (see page 7).  The known factors, when calculating the modulus of elasticity, include cross sectional area and length. 
	Tamayo in view of Haehner further in view of Whitney fails to teach over a period of time, repeating the steps of claim 15.  However, the use of variables to solve for an unknown is known in the art.  It is well known to those of ordinary skill that the mechanical properties of a cantilever, including fundamental/natural frequency, depend on: the young’s modulus, moment of inertia, density, and on dimensions.
	German teaches systems and method to determine elastic properties of materials (title).  German teaches that the number N of unknown coefficients is less than the number of equations M [0307].  Therefore, using known equations a person having ordinary skill in the art can use known parameters, measurable variables, etc. and input the known variables and unknowns into a system of equations in order to solve for the unknowns.  Both inventions are related to determining material properties based on a measurable response of a material in combination with repeated measurements of the same or similar materials.  Therefore, to determine more than one unknown variable/property of a material, the material must be tested and a response measured multiple times to obtain multiple equations.  Solving a system of equations to determine unknown variables is a commonly used technique and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to employ a system of equations in order to obtain values which are difficult or impossible to quantify otherwise. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measured frequencies as taught by Tamayo in view of Haehner further in view of Whitney and use the known contributing factors in natural resonant frequencies to potentially determine an unknown, as taught by German, or to validate a design parameter including a modulus of elasticity, a length, a moment of inertia, etc. (e.g. if the cantilever is intended to have a density of x and the measured frequencies and other required known variables indicate that the density is not the intended density of x.).

Claim 21: Tamayo in view of Haehner further in view of Whitney further in view of German teaches the method of claim 1, previous.  Tamayo in view of Haehner fails to teach wherein the layered-material strip comprises at least two different layers, a substrate and a coating applied on said substrate.
	However, Whitney teaches detecting the frequency of a cantilever beam sputter coated with a thin film (Fig. 7). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect the frequency response of a thin film coated cantilever (substrate) in order to detect any change in stiffness due to the thin film by detecting a frequency of the layered cantilever.

Claim 22:  Tamayo in view of Haehner further in view of Whitney further in view of German teaches system of claim 15, previous.  Tamayo in view of Haehner fails to teach wherein the layered-material strip comprises at least two different layers, a substrate and a coating applied on said substrate.
	However, Whitney teaches detecting the frequency of a cantilever beam sputter coated with a thin film (Fig. 7). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to detect the frequency response of a thin film coated cantilever (substrate) in order to detect any change in stiffness due to the thin film by detecting a frequency of the layered cantilever.

Claims 7, 8, 11, 14, 18, 19 are rejected under 35 U.S.C. 103 as being anticipated by Tamayo. 

Claim 7: Tamayo teaches a method for determining an amplitude of vibration of a single cantilever (Fig. 1, microcantilever 104), the method comprising: 
	directing a fixed source of collimated light set at a known angle toward the single cantilever (Fig. 1 shows the laser light source 101 directing the beams of light 102 at the cantilever 104.  [0012] The light source produces a light beam 102 that is focused onto the part of the mechanical element where the displacement is to be measured, for example, onto the end of a microcantilever 104.  Therefore, the focused light source 101 and beam 102 are fixed relative to the cantilever 104 and not moving or scanning relative to the cantilever.  Further, in order for the measurements by the detector 105 to be meaningful, the position of the light must be fixed to indicate the amount of deflection of the cantilever. See Fig. 4); 
	determining an angle between the directed light and a normal to the cantilever (Fig. 4 is a schematic to illustrate the detected change in light-reception position using the position sensitive detector 2); directing a fixed source of collimated light set at a known angle toward the single cantilever (the position sensitive detector 105 receives reflected light from the cantilever 104); receiving some of the directed light as reflected from the cantilever (the position sensitive detector 105 receives reflected light from the cantilever 104); and determining a reception position where the reflected light is received ((the light beam 102 is directed toward the cantilever 104 and the reflected light from the cantilever 104 is detected by a position sensitive detector 105 [0012] The deflection of the beam reflected off the cantilever is measured with a position sensitive detector 105 (such as a photodetector, for example, a segmented photodetector, a continuous position sensing photodetector, a photodetector array, a CCD, etc.); from the determined reception positions, finding a maximal and a minimal determined reception position; based, at least in part, on the determined angle and on the maximal and minimal determined reception positions, calculating a difference between a maximal distance along the normal to the cantilever and a minimal distance along the normal to the cantilever; and based, at least in part, on the calculated distance difference, calculating a vibration amplitude of the cantilever (amplitude of vibration is a displacement from an equilibrium position.  In order to know the maximum and minimum displacement from equilibrium, the equilibrium position must be known.  The optical beam deflection uses an angle formed by the incident beam and reflected beam during vibration.  Tamayo discusses the optical beam deflection technique [0015] wherein the position and angle of reflected light on a position sensitive detector changes based on the deflection of a microcantilever [0089]-[0090], Fig. 4.  The tilt angle α of the cantilever changes the angle of the reflected light and thus a position S between the reflected light due to tilting of the cantilever.  The optical beam deflection technique is conventionally applied to the system of Fig. 1 [0012].  The system of Fig. 1 is used for detection of maximum deflection and amplitude [0012].).
	Tamayo fails to teach over a period of time, repeating the steps of directing light, receiving light, and determining reception position(s).  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to repeat the steps in order to have multiple data sets and increase the accuracy of the measurement.

Claim 8: Tamayo teaches the method for determining an amplitude of vibration of a cantilever of claim 7, wherein directing collimated light comprises directing laser light ([0012] laser).

Claim 11: Tamayo teaches a system for determining one or more vibration frequencies of a single cantilever (microcantilever 104), the system comprising: a source of directed collimated light (light source 101 produces a beam 102, normally a laser [0012]) set at a known angle (in order for the measurements by the detector 105 to be meaningful, the position of the light must be fixed to indicate the amount of deflection of the cantilever. See Fig. 4); a mount configured for holding the cantilever (the cantilever 104 is attached at one end and held in position while allowing the unattached end to move, thus there is a mount, Fig. 1); a position-sensitive light detector (position sensitive detector 105) configured for receiving the directed light as reflected from the cantilever and for determining a position where the light is received ((the light beam 102 is directed toward the cantilever 104 and the reflected light from the cantilever 104 is detected by a position sensitive detector 105 [0012] The deflection of the beam reflected off the cantilever is measured with a position sensitive detector 105 (such as a photodetector, for example, a segmented photodetector, a continuous position sensing photodetector, a photodetector array, a CCD, etc.); a timing device configured for associating a time of reception with a determined reception position (in order to determine frequency, the timing associated with the detected beam must be known); and based, at least in part, on at least some of the associated times of reception, calculating one or more vibration frequencies of the cantilever ([0012]-[0013] the cantilever deflection is measured using the position sensitive detector 105 and the optical beam deflection technique.  This technique is suitable for the calculation of static and dynamic behavior of mechanical elements including frequency.)
	Tamayo fails to explicitly teach a computing device configured for: based, at least in part, on at least some of the associated times of reception, calculating a frequency of vibration of the cantilever However, Tamayo teaches a personal computer to carry out the method of the invention. ([0091] This process is automated and controlled by the electronic control system, embodied in a personal computer (PC), [0072] a computer program and personal computer to carry out the method of the invention, [0096]-[0097]).  Calculating the static displacement, amplitude, and frequency from the measurements of the position sensitive detector requires knowing the position and the time associated with the position.    
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a computing device to determine the frequency based on the signals from the position sensitive detector in order to have calculations that are more accurate and faster processing.

Claim 14: Tamayo teaches the system of claim 11, previous.  Tamayo fails to teach a vibration-isolation device. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Tamayo with a vibration-isolation device since it was well known in the art that using such devices eliminate movement errors in the device from the external environment, therefore providing more precise measurement and reduce noise. The examiner takes Official Notice that the elements listed above are well known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well known.

Claim 18: Tamayo teaches a system (fig. 1) for determining a plurality amplitudes of vibration of a single cantilever (microcantilever 104 [0012]-[0013] the system is suitable for measuring both the static and the dynamic behavior of mechanical elements such as cantilevers, for example, the maximum deflection, mean value of deflection, amplitude at a reference frequency (the element can be externally driven by an excitation force oscillating at the reference frequency), phase of the motion with respect to an external driving signal, frequency, etc.), the system comprising: 
	a fixed source (light source 101 and beam 102, normally a laser; in order for the measurements by the detector 105 to be meaningful, the position of the light must be fixed to indicate the amount of deflection of the cantilever. See Fig. 4) of directed collimated light; a holder configured for adjusting an angle between the directed light and a normal to the cantilever (as best understood, this is a holder for holding the light source 101 which directs the beam 102, the light 101 is held in position and thus there is a holder) and for determining the angle (as best understood, the light is held in position to maintain the incident beam in position thus determining/establishing an incident angle. Fig. 4); 
	a mount configured for holding the cantilever (the cantilever 104 is attached at one end and held in position while allowing the unattached end to move, thus there is a mount, Fig. 1); and 
	a position-sensitive light detector (position sensitive detector 105) configured for receiving the directed light as reflected from the cantilever and for determining a position where the light is received (the light beam 102 is directed toward the cantilever 104 and the reflected light from the cantilever 104 is detected by a position sensitive detector 105 [0012] The deflection of the beam reflected off the cantilever is measured with a position sensitive detector 105 (such as a photodetector, for example, a segmented photodetector, a continuous position sensing photodetector, a photodetector array, a CCD, etc.); and from a set of determined reception positions taken over a period of time, finding a maximal and a minimal determined reception position; based, at least in part, on the determined angle and on the maximal and minimal determined reception positions, calculating a difference between maximal distance from the baseline to the cantilever and a minimal distance from the baseline to the cantilever; and based, at least in part, on the calculated distance difference, calculating a vibration amplitude of the cantilever (amplitude of vibration is a displacement from an equilibrium position.  In order to know the maximum and minimum displacement from equilibrium, the equilibrium position must be known.  The optical beam deflection uses an angle formed by the incident beam and reflected beam during vibration.  Tamayo discusses the optical beam deflection technique [0015] wherein the position and angle of reflected light on a position sensitive detector changes based on the deflection of a microcantilever [0089]-[0090], Fig. 4.  The tilt angle α of the cantilever changes the angle of the reflected light and thus a position S between the reflected light due to tilting of the cantilever.  The optical beam deflection technique is conventionally applied to the system of Fig. 1 [0012].  The system of Fig. 1 is used for detection of maximum deflection and amplitude [0012].).
	Tamayo fails to teach a computing device configured for: from a set of determined reception positions taken over a period of time, finding a maximal and a minimal determined reception position; based, at least in part, on the determined angle and on the maximal and minimal determined reception positions, calculating a difference between maximal distance from the baseline to the cantilever and a minimal distance from the baseline to the cantilever; and based, at least in part, on the calculated distance difference, calculating a vibration amplitude of the cantilever.
	However, Tamayo teaches a personal computer to carry out the method of the invention. ([0091] This process is automated and controlled by the electronic control system, embodied in a personal computer (PC), [0072] a computer program and personal computer to carry out the method of the invention, [0096]-[0097]).  Calculating the static displacement, amplitude, and frequency from the measurements of the position sensitive detector requires knowing the position and the time associated with the position.    
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a computing device to determine the frequency based on the signals from the position sensitive detector in order to have calculations that are more accurate and faster processing.
	Tamayo fails to teach a rotating platform configured for adjusting an angle between the directed light and a normal to the cantilever and for determining the angle. 
	However, Tamayo teaches detection of the cantilever movement using the PDS (amplitude of vibration is a displacement from an equilibrium position.  In order to know the maximum and minimum displacement from equilibrium, the equilibrium position must be known.  The optical beam deflection uses an angle formed by the incident beam and reflected beam during vibration.  Tamayo discusses the optical beam deflection technique [0015] wherein the position and angle of reflected light on a position sensitive detector changes based on the deflection of a microcantilever [0089]-[0090].  The tilt angle α of the cantilever changes the angle of the reflected light and thus a position S between the reflected light due to tilting of the cantilever.  The optical beam deflection technique is conventionally applied to the system of Fig. 1 [0012].  The angle of the incident light hitting the beam and the reflected light off the beam are necessary to know.  Paragraph [0093] discusses the detection of the vertical displacement of the beam including the use of β the angle between the incident laser beam and the cantilever at its rest position.  Therefore, the angle must be known and controllable.  Measuring an angle, which is known to be necessary, is within the scope of a person having ordinary skill in the art using well-known tools including a protractor or the like. Using a movable/rotatable/positionable platform is within the scope of a person having ordinary skill in the art.  A configurable holder can be beneficial in studying various subjects including varying cantilevers.  If a cantilever has much greater deflection than initially anticipated, the holder may need to be moved closer to the detector to detect a full range of movement. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use known techniques, including configurable/movable holders and protractors and thereby utilize a rotating platform configured for adjusting an angle between the directed light and a normal to the cantilever and for determining the angle in order to make the holder usable for a variety of test subjects and easily indicate the angle of incidence to the user. 

Claim 19: Tamayo teaches the system of claim 18.  Tamayo further teaches wherein the source of collimated light is a laser ([0012] laser).

Claims 9, 10, 13, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tamayo in view of Haehner.
Claim 9: Tamayo teaches the method of claim 7, previous.  Tamayo fails to teach wherein determining the angle comprises setting the angle to be as large as possible: wherein large means greater than 45 degrees and providing a tangent greater than 1. increasing the accuracy of the deflection measurement. 
	However, directing light at a cantilever and defining an incident angle to be greater than 45 degrees is within the scope of a person having ordinary skill in the art.  The cantilever, light source, and PSD need to be arranged such that the movement of the cantilever can be detected without interference.  Having a light source positioned at an angle of incidence less than 45 degrees would place the light source or mirror more above the cantilever and will make the reflected light closer to the incident light and light source.  Depending how far the light source and detector are positioned from the cantilever, a larger angle will prevent any interference between the source and detector and any incident or reflected light.  There are only a finite number of identified, predictable solutions, with a reasonable expectation of success.  Both Tamayo (Figs. 1, 2, 3A, 4) and Haehner (Fig. 2) show the direction of incident light toward a cantilever at various angles. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose an incident angle to be greater than 45 degrees and providing a tangent greater than 1 in order to reduce the chance of interference of the reflected light and any emitting equipment. 

Claim 10: Tamayo teaches the method of claim 7, previous.  Tamayo fails to teach based, at least in part, on a Fast Fourier Transform applied to at least some of the associated times of reception, calculating a plurality of amplitudes of vibration of the cantilever.
	However Haehner teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Haehner detects the frequency spectrum and amplitude using Fourier transform of the detected signal [0042], Fig. 4. The Fourier transform provides the fundamental frequency and harmonics which can be used to determine amplitude and phase using mathematic principles known to those of ordinary skill in the art. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain the frequency and amplitude of the vibration (or frequency spectrum including a plurality of frequencies and amplitudes) of the cantilever using the Fourier transform in order to obtain the frequency information corresponding to the cantilever using well-known mathematical processes.

Claim 13: Tamayo teaches the device of claim 11, previous.  Tamayo fails to teach based, at least in part, on a Fast Fourier Transform applied to at least some of the associated times of reception, calculating a plurality of frequencies of vibration of the cantilever.
	However, Haehner teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Tamayo detects the frequency spectrum using Fourier transform of the detected signal [0042], Fig. 4.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain the frequency (or frequency spectrum including a plurality of frequencies) of the cantilever using the Fourier transform in order to obtain the frequency information corresponding to the cantilever using well-known mathematical processes.

Claim 20: Tamayo teaches the device of claim 18, previous.  Tamayo fails to teach based, at least in part, on a Fast Fourier Transform applied to at least some of the associated times of reception, calculating a plurality of amplitudes of vibration of the cantilever.
	However Haehner teaches the detection of a frequency spectrum of a cantilever beam 1 using movement of the cantilever, which is measured using an optical system including a laser 5 and photodetector 8, Fig. 2.  Haehner detects the frequency spectrum using Fourier transform of the detected signal [0042], Fig. 4.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to obtain the frequency and amplitude of the vibration (or frequency spectrum including a plurality of frequencies and amplitudes) of the cantilever using the Fourier transform in order to obtain the frequency information corresponding to the cantilever using well-known mathematical processes.

Claim 23: Tamayo in view of Haehner teaches the system of claim 18.   Tamayo in view of Haehner fails to teach wherein a determined angle is set with said rotating platform to be as large as possible; wherein large means greater than 45 degrees and providing a tangent greater than 1, increasing the accuracy of the deflection measurement.
	However, directing light at a cantilever and defining an incident angle to be greater than 45 degrees is within the scope of a person having ordinary skill in the art.  The cantilever, light source, and PSD need to be arranged such that the movement of the cantilever can be detected without interference.  Having a light source positioned at an angle of incidence less than 45 degrees would place the light source or mirror more above the cantilever and will make the reflected light closer to the incident light and light source.  Depending how far the light source and detector are positioned from the cantilever, a larger angle will prevent any interference between the source and detector and any incident or reflected light.  There are only a finite number of identified, predictable solutions, with a reasonable expectation of success.  Both Tamayo (Figs. 1, 2, 3A, 4) and Haehner (Fig. 2) show the direction of incident light toward a cantilever at various angles. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose an incident angle to be greater than 45 degrees and providing a tangent greater than 1 in order to reduce the chance of interference of the reflected light and any emitting equipment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/8/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861